Citation Nr: 1426678	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  12-03 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1969 to October 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In November 2013, the Veteran testified at a Board video conference hearing.  A transcript of the hearing is of record (see Virtual VA folder).  

The issue is entitlement to service connection for sleep apnea is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In the absence of a timely perfected appeal, the July 2008 rating decision that denied reopening the claim of entitlement to service connection for sleep apnea is final.

2.  Evidence submitted since the July 2008 rating is new and relevant, if accepted as true would cure a prior evidentiary defect.


CONCLUSION OF LAW

The July 2008 rating decision is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for sleep apnea has been submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The basis of the July 2008 final rating decision that denied reopening the Veteran's claim of entitlement to service connection for sleep apnea was that the "condition neither occurred in nor was caused by service".  The RO noted that recent medical evidence showed that the Veteran had first been seen for the condition in 2007 and that the onset of symptoms reportedly began one to two years earlier.  

Following the July 2008 rating decision, the RO received a medical record from Samuel Chang, M.D., dated in August 2010.  In this letter Dr. Chang relayed the Veteran's medical history to include treatment in service for insomnia as well as noted his reported symptoms.  Dr. Chang went on to opine that it was "quite possible" that he "may have had" obstructive sleep apnea since service.  The Board finds that this evidence relates to at least one of the unestablished facts necessary to substantiate the claim, i.e., establishing a nexus to service.  See Shedden v. Principi, 381 F. 3d 1163 (Fed. Cir. 2004).  Accordingly, the criteria to reopen the claim of entitlement to service connection for sleep apnea under 38 C.F.R. § 3.156(a) based on new and material evidence have been satisfied.  


ORDER

The application to reopen the claim for service connection for sleep apnea is granted.



REMAND

Turning to the merits of the now reopened claim of entitlement to service connection for sleep apnea, the Board finds that additional development is warranted before a fully informed decision can be made in this appeal.  Under the Veterans Assistance Act of 2000, VA must provide an examination when there is competent evidence of a disability that may be associated with an in-service event, injury, or disease, or with a service connected disability, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  While Dr. Chang raises the possibility of a nexus between the Veteran's postservice diagnosis of sleep apnea and service in his August 2010 report by his use of the words "quite possible" and "may have", the mere possibility of a nexus is insufficient to warrant service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection).  See also Bostain v. West, 11 Vet. App. 124 (1998).

Accordingly, the Board finds that a remand for a VA examination to determine the nature and etiology of his sleep apnea is warranted.

In addition, any pertinent medical records (VA or non-VA) for the claim on appeal that have not already been identified and associated with the claims file should be obtained.  See 38 U.S.C.A. § 5103A(b),(c).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any other evidence (VA or non-VA) identified as relevant by the Veteran during the course of the remand, provided that he completes the required authorization forms as appropriate.  

2.  Afford the Veteran a VA medical examination to determine the nature and etiology of his sleep apnea.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to the following: 

Is it at least as likely as not (a 50% degree of probability or higher) that the Veteran's sleep apnea is related to his active service.  Consideration should include the Veteran's treatment for sleep problems in February 1970.

3.  Readjudicate the claim for entitlement to service connection for sleep apnea.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
HOWARD N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


